United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1979
                                    ___________

William D. Jones,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
U.S. Merit Systems Protection Board, *
                                      * [UNPUBLISHED]
            Appellee.                 *
                                 ___________

                              Submitted: May 6, 2009
                                 Filed: May 11, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        After the district court1 dismissed William Jones’s complaint against the United
States Merit Systems Protection Board for lack of subject matter jurisdiction, he
brought this appeal. We agree with the district court that it lacked subject matter
jurisdiction for the reasons explained in the court’s thorough memorandum opinion
and order, and we conclude that in these circumstances, the district court did not abuse
its discretion in declining to transfer the action to the United States Court of Appeals
for the Federal Circuit. See LeMay v. U.S. Postal Serv., 450 F.3d 797, 799 (8th Cir.

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
2006) (dismissal for lack of subject matter jurisdiction reviewed de novo); United
States v. Hull, 419 F.3d 762, 768 (8th Cir. 2005) (refusal to transfer reviewed for
abuse of discretion).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-